                                      Case 4:16-cv-05314-JST Document 623 Filed 08/23/21 Page 1 of 5



                             1   KELLI L. SAGER (CA State Bar No. 120162)
                                  kellisager@dwt.com
                             2   ERIC M. STAHL (CA State Bar No. 292637)
                                  ericstahl@dwt.com
                             3   DAVIS WRIGHT TREMAINE LLP
                                 865 South Figueroa Street, 24th Floor
                             4   Los Angeles, California 90017-2566
                                 Telephone:    (213) 633-6800
                             5   Facsimile:    (213) 633-6899

                             6   Attorneys for Non-Party Journalist
                                 NICK BILTON
                             7

                             8

                             9

                            10                                      IN THE UNITED STATES DISTRICT COURT
DAVIS WRIGHT TREMAINE LLP




                            11                                  THE NORTHERN DISTRICT OF CALIFORNIA
                            12                                              OAKLAND DIVISION
                            13   IN RE: TWITTER INC. SECURITIES                        Case No. 4:16-CV-05314-JST (SK)
                                 LITIGATION
                            14                                                         STIPULATED REQUEST FOR ORDER
                                                                                       CHANGING TIME FOR MOTION OF
                            15                                                         NON-PARTY JOURNALIST NICK
                                                                                       BILTON TO QUASH SUBPOENA;
                            16                                                         [PROPOSED] ORDER
                            17                                                         [Declaration of Eric M. Stahl Concurrently
                                                                                       Filed]
                            18

                            19                                                         Judge: Hon. Jon S. Tigar
                                                                                       Location: Courtroom 6, 2nd Floor
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                 STIPULATED REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
                                 4834-8524-4407v.6 0050033-000508
                                      Case 4:16-cv-05314-JST Document 623 Filed 08/23/21 Page 2 of 5



                             1            Pursuant to Civil Local Rule 6-2, lead Plaintiff KBC Asset Management NV (“Plaintiff”),

                             2   Defendants Twitter, Inc., Richard Costolo, and Anthony Noto (“Defendants”), and non-party

                             3   journalist Nick Bilton, by and through their respective counsel of record, stipulate and request as

                             4   follows:

                             5            1.        Plaintiff served a subpoena (the “Subpoena”) on Nick Bilton, a journalist who works

                             6   as a correspondent for Vanity Fair, directing Mr. Bilton to appear and testify at trial in this matter

                             7   on September 22, 2021.

                             8            2.        Mr. Bilton objects to the Subpoena on the ground that any testimony he could offer

                             9   in this matter is protected under the First Amendment’s qualified reporter’s privilege.

                            10            3.        Counsel for Plaintiff and for Mr. Bilton have met and conferred in good faith since
DAVIS WRIGHT TREMAINE LLP




                            11   the Subpoena was served on July 29, 2021, but have been unable to resolve the matter.

                            12   Accordingly, Mr. Bilton intends to file a Motion To Quash Subpoena (“Motion”).

                            13            4.        There is insufficient time to schedule a hearing on the Motion on the 35 days’ notice

                            14   required under Civil Local Rule 7-2(a). It also appears that this Court does not have any available

                            15   dates on its civil motion calendar that would allow the Motion to be heard before the start of trial on

                            16   September 20, 2021.

                            17            5.        The parties and Mr. Bilton have conferred and stipulate to the following briefing

                            18   schedule for Mr. Bilton’s pending Motion to Quash:

                            19                     Mr. Bilton will file the Motion by August 27, 2021.

                            20                     Any Opposition or response to the Motion will be filed by September 3, 2021.

                            21                     Mr. Bilton may file a Reply by September 9, 2021.

                            22            6.        The parties and Mr. Bilton respectfully request that the Court hear argument on the

                            23   Motion on September 17, 2021, or at such other time as the Court may direct.

                            24            //

                            25            //

                            26            //

                            27

                            28
                                                                                     2
                                 STIPULATED REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
                                 4834-8524-4407v.6 0050033-000508
                                      Case 4:16-cv-05314-JST Document 623 Filed 08/23/21 Page 3 of 5



                             1   Dated: August 23, 2021                DAVIS WRIGHT TREMAINE LLP
                                                                       KELLI L. SAGER
                             2                                         ERIC M. STAHL
                             3
                                                                       By: /s/Eric M. Stahl
                             4                                                             Eric M. Stahl
                                                                             Attorneys for Non-Party Journalist
                             5                                               Nick Bilton
                             6
                                 Dated: August 23, 2021                ROBBINS GELLER RUDMAN & DOWD LLP
                             7                                         DANIEL S. DROSMAN
                                                                       TOR GRONBORG
                             8                                         LUCAS F. OLTS
                                                                       J. MARCO JANOSKI GRAY
                             9                                         CHRISTOPHER R. KINNON
                                                                       HEATHER G. SCHLESIER
                            10                                         655 West Broadway, Suite 1900
                                                                       San Diego, California 92101
DAVIS WRIGHT TREMAINE LLP




                            11                                         Telephone: (619) 231-1058
                                                                       Facsimile: (619) 231-7423
                            12
                                                                       MAUREEN E. MUELLER
                            13                                         120 East Palmetto Park Road, Suite 500
                                                                       Boca Raton, Florida 33432
                            14                                         Telephone: (561) 750-3000
                                                                       Facsimile: (561) 750-3364
                            15
                                                                       MOTLEY RICE LLP
                            16                                         GREGG S. LEVIN
                                                                       LANCE V. OLIVER
                            17                                         MEGAN S.B. OLIVER
                                                                       MAX N. GRUETZMACHER
                            18                                         CHRISTOPHER F. MORIARTY
                                                                       MEREDITH B. WEATHERBY
                            19                                         28 Bridgeside Blvd.
                                                                       Mt. Pleasant, South Carolina 29464
                            20                                         Telephone: (843) 216-9000
                                                                       Facsimile: (843) 216-9450
                            21
                                                                       Co-Class Counsel for the Class
                            22

                            23                                         By: /s/ Max N. Gruetzmacher
                                                                       Attorneys for Plaintiff Class
                            24

                            25

                            26

                            27

                            28
                                                                        3
                                 STIPULATED REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
                                 4834-8524-4407v.6 0050033-000508
                                      Case 4:16-cv-05314-JST Document 623 Filed 08/23/21 Page 4 of 5



                             1   Dated: August 23, 2021                SIMPSON THACHER & BARTLETT LLP
                                                                       JAMES G. KREISSMAN
                             2                                         2475 Hanover Street
                                                                       Palo Alto, California 94304
                             3                                         Telephone: (650) 251-5000
                                                                       Facsimile: (650) 251-5002
                             4
                                                                       JONATHAN K. YOUNGWOOD
                             5                                         JANET A. GOCHMAN
                                                                       JOHN ROBINSON
                             6                                         425 Lexington Avenue
                                                                       New York, New York 10017
                             7                                         Telephone: (212) 455-2000
                                                                       Facsimile: (212) 455-2502
                             8
                                                                       COOLEY LLP
                             9                                         STEPHEN C. NEAL
                                                                       JOHN C. DWYER
                            10                                         JESSICA VALENZUELA SANTAMARIA
                                                                       BRETT DE JARNETTE
DAVIS WRIGHT TREMAINE LLP




                            11                                         3175 Hanover Street
                                                                       Palo Alto, California 94304
                            12                                         Telephone: (650) 843-5000
                                                                       Facsimile: (650) 849-7400
                            13
                                                                       KATHLEEN GOODHART
                            14                                         AARTI REDDY
                                                                       LAURA ELLIOTT
                            15                                         101 California Street, 5th Floor
                                                                       San Francisco, California 94111
                            16                                         Telephone: (415) 693-2000
                                                                       Facsimile: (415) 693-2222
                            17

                            18                                         By: /s/ John C. Dwyer
                                                                                     Attorneys for Defendants
                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                        4
                                 STIPULATED REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
                                 4834-8524-4407v.6 0050033-000508
                                      Case 4:16-cv-05314-JST Document 623 Filed 08/23/21 Page 5 of 5



                             1                                           [PROPOSED] ORDER

                             2            The Court, having considered the parties’ stipulated request and finding good cause, hereby

                             3   ORDERS that:

                             4                 1. The Court adopts the briefing schedule stipulated to by the parties and Non-Party

                             5                      Journalist Nick Bilton, with respect to Mr. Bilton’s Motion To Quash Subpoena.

                             6                 2. The Motion To Quash Subpoena shall be heard [on September 17, 2021] / [on

                             7                      ______________].

                             8

                             9   Dated:
                            10
DAVIS WRIGHT TREMAINE LLP




                            11

                            12                                           The Honorable Jon S. Tigar
                                                                         United States District Judge
                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                    5
                                 STIPULATED REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
                                 4834-8524-4407v.6 0050033-000508
